Name: Commission Regulation (EEC) No 2331/87 of 31 July 1987 amending Regulation (EEC) No 3154/85 laying down detailed rules for the administrative application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 210/58 Official Journal of the European Communities 1 . 8 . 87 COMMISSION REGULATION (EEC) No 2331/87 of 31 July 1987 amending Regulation (EEC) No 3154/85 laying down detailed rules for the admi ­ nistrative application of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 21 of Regulation (EEC) No 3154/85 is hereby replaced by the following : Article 21 1 . No monetary compensatory amount shall be applicable in respect of the following transactions concerning products supplied as part of national food ­ aid programmes : (a) in the case of products from intervention stocks, intra-Community trading operations and exports to non-member countries ; (b) in the case of products mobilized on the Commu ­ nity market, exports to non-member countries. 2. No monetary compensatory amount shall be levied in respect of exports to non-member countries as part of food-aid programmes carried out by human ­ itarian organizations provided that such organizations have been approved in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1677/85.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall enter into force on 1 July 1987. However, it shall not apply to supply operations in respect of which the tendering procedure was initiated before its entry into force. Whereas the detailed rules for the administrative applica ­ tion of monetary compensatory amounts were laid down by Commission Regulation (EEC) No 3154/85 (3), as last amended by Regulation (EEC) No 3826/86 (4) ; Whereas Article 21 of Regulation (EEC) No 3154/85 lays down that no monetary compensatory amount should be applicable in respect of products supplied as part of Community or national food-aid programmes ; whereas, however, new general rules on the mobilization in the Community of products to be supplied as Community food aid were laid down by Commission Regulation (EEC) No 2200/87 (*) and are applicable with effect from 1 July 1987 ; whereas these rules imply the normal appli ­ cation of the system of monetary compensatory amounts ; whereas, therefore, the detailed rules for the administra ­ tive application of monetary compensatory amounts should be adapted to the new system ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 310, 21 . 11 . 1985, p. 9 . (4) OJ No L 371 , 31 . 12. 1986, p. 1 . M OJ No L 204, 25. 7. 1987, p. 1 .